Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restrictions and Status of Claims
Applicant’s election with traverse of the invention of Group I (Claims 1-48), directed to a vaginal drug delivery system comprising a core comprising steroidal estrogenic and progestogenic compounds, and a membrane, for examination on the merits in the reply filed 11/11/2021, is acknowledged by the Examiner.
Applicant also provided election of one steroidal estrogenic compound, one progestogenic compound, and one core material, with traverse, for examination on the merits. 
Applicant traverses the requirements for restriction and election, stating that the Office provides no indication of any search burden. Applicant further opines that the Examiner will be required to search the same literature in an effort to identify information relevant to the claimed invention, and that the search and examination of all the claims can be made without serious burden.
The argument that the Office has failed to establish an undue search burden is unpersuasive. Note, at p. 4 of the previous Office Action, that an undue search burden may be established on the basis of any one or more of the reasons listed therein, such as, e.g., the inventions require a different field of search that would require searching different classes/subclasses, or electronic sources, or employing different search strategies and queries. There is no requirement that the inventions must be separately classified in order to find that  supra and those already of record.
Lastly, Applicant fails to advance any reasons, aside from Counsel's own opinion, to support their allegation that examination of all of the species together would not impose an undue burden. In the absence of such reasons, the Examiner defers to the reasoning already provided in the Office Action dated 09/14/2021 to support the propriety of the required species elections. Furthermore, such an argument is immaterial because the basis for requiring an 
Therefore, for the reasons above and those made of record at p. 2-7 of the previous Office Action dated 09/14/2021, the requirement remains proper and is hereby made FINAL.
Claims 49-55 are withdrawn pursuant to 37 C.F.R. 1.142(b) as being drawn to non-elected subject matter. Applicant elected ethinyl estradiol, etonogestrel and ethylene-vinyl acetate copolymers for Species I, II, and II, respectively. Accordingly, Claims 11, 15, 19, 23, and 37 and their dependent claims do not read on the elected species and are withdrawn. Therefore, Claims 11-37 and 49-55, which are directed to non-elected inventions and species, are withdrawn.
The claims corresponding to the elected subject matter are Claims 1-10 and 38-48 and these claims are herein acted on the merits.
Priority
This application, 16695888, filed 11/26/2019 claims priority from provisional application 62778090, filed 12/11/2018.

Information Disclosure Statement
The information disclosure statements submitted on 02/11/2020 and 02/13/2020 were filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 38-48  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Algorta et al. (The European Journal of Contraception & Reproductive Health Care, 2017, 22, 6, 429–438), hereinafter Algorta.
	Algorta teaches the pharmacokinetic bioequivalence of contraceptive vaginal rings, Ornibel® compared with Nuvaring®.  Both ring systems contain progestin/estrogenic combination. Specifically, Nuvaring® contains an ethylene vinylacetate (EVA) skin, i.e. an external membrane, and a core, which contains in fixed amounts 11.7 mg etonogestrel as the progestin and 2.7 mg ethinylestradiol as the estrogenic compound, whereas Ornibel® contains an ethylene vinylacetate (EVA) skin, and a core, which contains 11 mg etonogestrel as the progestin and 3.5 mg ethinylestradiol as the estrogenic compound in fixed amounts (Fig. 1; p. 429, R. Col., 1st paragraph). The drug delivery systems comprise at least one compartment in the core comprising both etonogestrel and ethinylestradiol. Algorta recites that when placed in the vagina, both rings 120 µg/day etonogestrel and 15 µg/day ethinylestradiol over a four week period of use, exerting contraceptive effects in subjects (p. 429, R. Col., 1st paragraph to p. 430, L. Col., 1st paragraph; p. 431, Subjects and Treatments section). The use of the contraceptive regimens for at least 28 days read on the about 26 days claimed. Thus, Algorta anticipates the vaginal drug delivery system elected steroidal progestogenic and estrogenic compounds, the amount of the etonogestrel released, and the time period as required in instant Claims 1-7, 9, 41-42, 45-47. 
	Nuvaring®’s core is composed of magnesium stearate and ethylene vinylacetate, containing 28% vinylacetate, and its external membrane is made of ethylene vinylacetate, containing 9% vinylacetate (p. 429, R. Col., 1st paragraph), reading on the elements in Claims 38-39.
	Both Ornibel® and Nuvaring® are administered in the women’s vagina (p. 432-433 Treatment section), anticipating Claims 40 and 48. Both rings have an outer diameter of 54 mmm and has a cross section diameter of 4 mm (Fig. 1), anticipating the features presented in Claims 43-44. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicant claims  drug delivery system for use in contraception by administering the system to a subject's vaginal tract comprising: a) a core comprising a steroidal estrogenic compound, ethinylestradiol,  and a steroidal progestogenic compound, etonogestrel;  b) a 

Claims 1-10 and 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Algorta as applies to the rejection of Claims 1 and 7 above.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Algorta have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

	Algorta also does not expressly teach wherein the system releases on an average about 0.010 mg of ethinylestradiol per day for about 21 days, about 24 days, about 26 days, or about 3 months after administration of the system to the subject's vaginal tract.
However, Algorta teaches that Nuvaring® contains 2.7 mg ethinylestradiol, and releases 15 µg/day ethinylestradiol over a four week period of use (p. 429, R. Col., 1st paragraph to p. 430, L. Col., 1st paragraph). The 2.7 mg ethinylestradiol renders obvious the instantly claimed 1.8 mg ethinylestradiol, and the teaching of system release 15 µg/day ethinylestradiol renders obvious the 0.010 mg of ethinylestradiol per day because these values are close to each other, and therefore obvious, absence a showing of criticality. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
While the exact amounts of ethinylestradiol in the system or the amount released over time is not disclosed by Algorta, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of the concentration of ethinylestradiol in the system or its release rate, it is concluded that the normal desire of scientists or artisans to improve upon .

Claims 1-10, and 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Algorta as applies to the rejection of Claims 1 and 7 above, and in view of Groenewegen, R. (US 5,989,581, cited in the IDS submitted on 02/11/2020).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Algorta have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Algorta does not expressly teach wherein the amount of ethinylestradiol in the drug delivery system is about 1.8 mg, or the amount of etonogestrel in the drug delivery system is about 35.1 mg and the amount of ethinylestradiol in the drug delivery system is about 5.4 mg.
	Algorta also does not expressly teach wherein the system releases on an average about 0.010 mg of ethinylestradiol per day.
Groenewegen is in the same field of endeavor and teaches a vaginal ring drug delivery system comprising at least one compartment comprising a thermoplastic core with a mixture of Progestogenic and estrogenic compounds (Abstract; Background, 1st paragraph). Groenewegen recites that the vaginal ring at least etonogestrel as the progestogenic compound and ethinylestradiol as the estrogenic compound in a ratio by weight of about 10 parts of etonogestrel and about 1.5-5 parts of ethinylestradiol (Col. 2, lines 57-60; Claim 5). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen with that of Algorta and arrive at a concentration of ethinylestradiol near the instantly claimed amount of 1.8 mg. A person skilled in the art will try to determine the lowest optimal concentration and would use the ratio taught by Groenewegen of 10 parts etonogestrel to 1.5-5 parts ethinylestradiol, starting with the 11.7 mg etonogestrel taught by Algorta.  As such, a person will arrive at 1.8 mg when 1.5 part ethinylestradiol is used. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.

	Claims 1-10, and 38-48 are rejected under 35 U.S.C. 103 as being unpatentable over Groenewegen et al. (US 8,333,983 B2), hereinafter Groenewegen2, in view of Groenewegen, R. (US 5,989,581, cited in the IDS), as evidenced by Nuvaring® Review. 
	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Groenewegen2 relates the invention of a drug delivery system comprising at least one compartment consisting of (i) a drug loaded thermoplastic polymer core, (ii) a drug-loaded thermoplastic polymer intermediate layer and (iii) a nonmedicated thermoplastic polymer skin covering the intermediate layer, wherein said intermediate layer is loaded with (a) crystals of a first pharmaceutically active compound and with (b) a second pharmaceutically active compound in dissolved form and wherein said core is loaded with said second compound in dissolved form (Abstract).

Groenewegen2 expressly teaches the preparation of a three layered ring, comprising a core that contains ethinyl estradiol and Evatane 28-25, which is ethylene-vinylacetate copolymer, as evidenced by Nuvaring® Review. The Intermediate layer granulate comprises of etonogestrel, ethinyl estradiol, and Evatane 28-25 (Example 1; Col. 6, lines 28-40). 
The art teaches that the thermoplastic polymer in the core and intermediate layer may be made of the same polymer grade (Col. 6, lines 28-42).
Groenewegen2 also cites patent EP 876 815 and its disclosure of a vaginal ring which simultaneously release estrogenic and progestogenic compounds in a fixed ratio over a prolonged period in time from a single compartment, the core, released from the EVA polymer skin (Col.1, line 60 to Col. 2, line 20). 
The vaginal ring has an outer diameter between 50-60 mm, or 52-56 mm, and a cross sectional diameter between 2.5-5 mm or 3-4.5 mm, or 3.5-4 mm, or 4 mm, rendering obvious Claims 43-44.  
Thus, Groenewegen2 reads on all or most elements in Claims 1, 4, 6-7, 38-42, and 45-47. 
The contraceptive drug delivery system is positioned within the female vaginal tract and is retained there for at least approximately 21 days (Col. 7, lines 54-58), rendering obvious Claims 2-3. The release rates of etonogestrel and ethinylestradiol from the system were presented in multiple Figures.  See for example Figures 1-4 and 8.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	Groenewegen2 does not expressly teach the amount of estrogenic compound to be less than 0.013 mg/day in Claims 1 and 5, and does not expressly teach that the female subject is human as required in Claim 48.
	These deficiencies are cured by Groenewegen, which teaches that for contraception in humans, the poly-EVA core body of the vaginal ring comprises etonogestrel and ethinylestradiol in about a 1 to 0.2-0.4, more preferably in a 1 to 0.2-0.3, ratio by weight, with an average release rate over a period of 21 days of 95 to 145 µg, preferably 120 µg etonogestrel and 10–20 µg, preferably 15µg, ethinyl estradiol (Col. 4, lines 5-15). Thus, the art renders obvious the amounts recited in Claims 1, 5, 9-10 and 48.
Regarding Claim 8, Groenewegen recites that the vaginal ring at least etonogestrel as the progestogenic compound and ethinylestradiol as the estrogenic compound in a ratio by weight of about 10 parts of etonogestrel and about 1.5-5 parts of ethinylestradiol (Col. 2, lines 57-60; Claim 5). 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen2 with that of Groenewegen, using the amounts of etonogestrel and ethinyl estradiol taught by Groenewegen, arriving at the instantly claimed composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, the amounts of etonogestrel and ethinyl estradiol in the vaginal ring are 
Regarding the amount of ethinylestradiol in the ring, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Groenewegen with that of Groenewegen2 and arrive at a concentration of ethinylestradiol near the instantly claimed amount of 1.8 mg. A person skilled in the art will try to determine the lowest optimal concentration and would use the ratio taught by Groenewegen of 10 parts etonogestrel to 1.5-5 parts ethinylestradiol, starting with the 11.7 mg etonogestrel taught by Algorta.  As such, a person will arrive at 1.8 mg when 1.5 part ethinylestradiol is used. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05.
Additionally, while the amounts of ethinylestradiol in the system or the amount released over time is not disclosed by Groenewegen2, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
Claim 46 is objected to under 37 CFR 1.75 as being a substantial duplicate of Claim 45. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616